                                                    Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 1 of 17

                                                                     2019-59492 / Court: 281
                                                                                                      Exhibit A
CertifiedDocumentNumber:86809164-Page1of9
CertifiedDocumentNumber:86809164-Page2of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 2 of 17
CertifiedDocumentNumber:86809164-Page3of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 3 of 17
CertifiedDocumentNumber:86809164-Page4of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 4 of 17
CertifiedDocumentNumber:86809164-Page5of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 5 of 17
CertifiedDocumentNumber:86809164-Page6of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 6 of 17
CertifiedDocumentNumber:86809164-Page7of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 7 of 17
CertifiedDocumentNumber:86809164-Page8of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 8 of 17
CertifiedDocumentNumber:86809164-Page9of9   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 9 of 17
              Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 10 of 17




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        86809164 Total Pages: 9




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 11 of 17

                                                                     2019-59492 / Court: 281
CertifiedDocumentNumber:86809165-Page1of1
              Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 12 of 17




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        86809165 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86881725-Page1of1   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 13 of 17
              Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 14 of 17




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        86881725 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 15 of 17             9/17/2019 4:12 PM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 36892037
                                                                                                                                           By: Bonnie Lugo
                                                                                                                                 Filed: 9/17/2019 4:12 PM
CertifiedDocumentNumber:87185269-Page1of2
CertifiedDocumentNumber:87185269-Page2of2   Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 16 of 17
              Case 4:19-cv-03841 Document 1-3 Filed on 10/04/19 in TXSD Page 17 of 17




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        87185269 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
